Stephens, J.
(After stating the foregoing facts.) It appears, from the evidence of the driver of the truck, who was employed by the day, that he, in the discharge of the duties of his employment, went from place to place under the direction of the foreman of the employer, and did everything in accordance with orders given him by the employer, and did nothing of his own volition. The evidence authorizes the inference that the employee was not employed to produce a general result without any interfering directions from the employer, but that the employer retained the right “to direct or control the time and manner of executing the work,” and that therefore the employee, while engaged in operating the truck when the damage sued for occurred, was a servant of the employer and was not an independent contractor.
The verdict for the plaintiff was authorized, and the superior court did not err in overruling the certiorari.

Judgment affirmed.

Jenkins, P. J., and Bell, J., concur.